Title: From Thomas Jefferson to William Short, 12 August 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York Aug. 12. 1790.

Being just now informed that a vessel sails this afternoon for a port of Normandy, and knowing that the President wished to have some Champagne, and that this is the season to write for it, I have been to him, and he desires 40. dozen bottles. The execution of this commission I must put upon you, begging the favor of you to procure it of the growth of M. Dorsay’s vineyard at Aÿ opposite to Epernay in Champagne, and of the best year he has, for present drinking. His homme d’Affaires when I was there was a M. Louis, and if the same be in place it will perhaps be best to write to him, and it may give him the idea of a more standing customer if he knows that the application comes through the person who bought the remains of his wine of 1783. in April 1788. being in company with a M. Cousin. It is to be Non-mousseux. M. Dorsay himself lives in Paris. We have not time to procure a bill to inclose you herein, but I will take care to forward one immediately by some other conveyance. I am anxious this wine should not move from Champagne till the heats are over, and that it should arrive at Philadelphia before the spring comes on. It will of course be in bottles. Adieu Dear Sir Your’s affectionately,

Th: Jefferson


P.S. call for the best possible, and they may be sure of a continuance of such an annual demand as long as it comes of the best.

